Exhibit 10.1


GUARANTY
This GUARANTY, dated as of July 14, 2017 (this “Guaranty”), is made by DXC
TECHNOLOGY COMPANY, a Nevada corporation (“Guarantor”), in favor of THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as Administrative Agent
(as defined below) (the “Guaranteed Party”) for the benefit of the Purchasers
(as defined below).
WITNESSETH
WHEREAS, Enterprise Services LLC, a Delaware limited liability company, and any
Additional Seller that becomes a party thereto (each, a “Seller” and
collectively, the “Sellers”), BTMU, as administrative agent (the “Administrative
Agent”) and certain purchasers identified therein (the “Purchasers”) entered
into that certain Master Accounts Receivable Purchase Agreement, dated as of the
date hereof (as heretofore amended, restated, amended and restated, supplemented
or otherwise modified, the “Agreement”), pursuant to which the Administrative
Agent (on behalf of the Purchasers) will purchase Receivables and Related Assets
from the Sellers; and
WHEREAS, it is a condition precedent for the parties to enter into the Agreement
that Guarantor execute and deliver this Guaranty.
NOW THEREFORE, in consideration of the foregoing and in order to induce the
Guaranteed Party to purchase Receivables and Related Assets from the Sellers,
Guarantor agrees as follows:
1.Guarantor absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not as surety, to the Guaranteed Party the prompt payment when due,
in full of any and all indebtedness and other monetary obligations owing by the
Sellers to the Guaranteed Party under or pursuant to the Purchase Documents,
upon the Guaranteed Party’s first written demand of Guarantor that any Seller
failed to pay any amount due under or in connection with the Purchase Documents,
irrespective of any objection by such Seller, and the performance and discharge
by the Sellers of any other performance obligations of the Sellers under the
Purchase Documents (collectively, the “Guaranteed Obligations”).
2.    Guarantor absolutely, unconditionally and irrevocably agrees to pay
promptly on demand all costs and expenses of the Guaranteed Party, if any
(including, without limitation, reasonable counsel fees and out of pocket
expenses) in connection with enforcement (whether through negotiation, legal
proceedings or otherwise) of its rights under this Guaranty or any other
Purchase Document (the “Expense Obligations”).
3.    Guarantor agrees to pay the Guaranteed Obligations and Expense
Obligations, regardless of any applicable law now or hereafter in effect in any
jurisdiction affecting any terms of any Purchase Document or the rights of the
Guaranteed Party with respect thereto, and notwithstanding a discharge in
bankruptcy of all or any part of any Seller’s obligations under the Purchase
Documents. The liability of Guarantor hereunder shall be an absolute and primary
obligation of payment and the Guaranteed Party shall not be required to first
(a) proceed against the Sellers; (b) proceed against or exhaust any security
held from the Sellers; or (c) pursue any other remedies it may have, including
remedies against other guarantors.
4.    Guarantor unconditionally and irrevocably waives promptness, diligence,
notice of acceptance hereof, and all other notices and demands of any kind to
which Guarantor may be entitled as a guarantor, including, without limitation,
demands of payment and notices of nonpayment, default,


1
        

--------------------------------------------------------------------------------




protest and dishonor to any Seller. Guarantor further hereby waives notice of,
consents to, and irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the following: (a) any agreement or
arrangement for payment, extension or subordination, of the whole or any part of
any Seller’s obligations under the Purchase Documents, (b) the modification,
amendment, waiver or consent to departure of any of the terms of the Purchase
Documents, including, without limitation, in the time, place or manner of
payment or any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Seller or otherwise, (c) the forbearance
by the Guaranteed Party in the exercise of any rights against any Seller, (d)
the change in location or release of any collateral of any Seller (if any) or
the taking of a security interest in any additional or substituted collateral of
any Seller (if any), (e) any lack of validity or enforceability of any Purchase
Document or any agreement or instrument relating thereto (including, for the
avoidance of doubt, as against any Seller), (f) any defense arising by reason of
any claim or defense based upon an election of remedies by the Guaranteed Party
that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Guarantor or other rights of Guarantor to proceed against any Seller, (g) any
defense based on the right of set-off or counterclaim against or in respect of
the obligations owed by any Seller under the Purchase Documents, or (h) any
other circumstance (including, without limitation, (i) any statute of
limitations, (ii) any law governing usury or insolvency and (iii) any other law
providing any Seller with a defense from non-payment) or any existence of or
reliance on any representation by the Guaranteed Party that might otherwise
constitute a defense available to, or a discharge of any Seller or any other
guarantor or surety. The only defense Guarantor shall have under this Guaranty
is the payment in full of the Guaranteed Obligations and Expense Obligations.
5.    This Guaranty will continue to be effective or will be reinstated, as the
case may be, if at any time any payment made to the Guaranteed Party is
rescinded or must be returned upon the occurrence of any bankruptcy proceeding
of any Seller as if such payment had not been made.
6.    This Guaranty is a continuing guaranty and shall continue in full force
and effect until terminated pursuant to this Section 6. This Guaranty shall
automatically terminate upon the payment and performance in full of the
Guaranteed Obligations and Expense Obligations (whether by any Seller or
otherwise), other than contingent indemnification obligations with respect to
which no claim has been made; provided, that any such termination shall be
subject to the reinstatement provisions set forth in Section 5 of this Guaranty.
7.    Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against any Seller that
arise from the existence, payment, performance or enforcement of this Guaranty,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Guaranteed Party against any Seller whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, unless and until all of the Guaranteed Obligations and Expense Obligations
shall have been paid in full in cash. If any amount shall be paid to Guarantor
in violation of the immediately preceding sentence at any time prior to the
payment in full in cash of the Guaranteed Obligations and Expense Obligations,
such amount shall be received and held in trust for the benefit of the
Guaranteed Party, and shall forthwith be paid or delivered to the Guaranteed
Party in the same form as so received (with any necessary endorsement or


2



--------------------------------------------------------------------------------




assignment) to be credited and applied to the Guaranteed Obligations and Expense
Obligations, as applicable, and all other amounts payable under this Guaranty.
8.    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND THE
GUARANTEED PARTY HEREBY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED HEREON. Any assignee of the Guaranteed Party permitted by the
Agreement and all subsequent assignees permitted by the Agreement shall have all
of the rights of the Guaranteed Party hereunder and may enforce this Guaranty
with the same force and effect as if such Guaranty were given to such assignee
in the first instance. The invalidity, illegality or unenforceability of any
provision of this Guaranty shall not affect the validity, legality or
enforceability of any of its other provisions. LEGAL RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. This Guaranty shall be binding on Guarantor and its
successors and assigns.
9.    GUARANTOR AND THE GUARANTEED PARTY HEREBY IRREVOCABLY CONSENT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
FEDERAL DISTRICT COURT FOR THE STATE OF NEW YORK IN CONNECTION WITH ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY. GUARANTOR AND THE GUARANTEED PARTY WAIVE ANY OBJECTIONS
BASED UPON VENUE OR “FORUM NON CONVENIENS” IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING. GUARANTOR CONSENTS THAT PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE SERVED UPON IT BY REGISTERED MAIL DIRECTED TO UNDERSIGNED AT ITS ADDRESS SET
FORTH BELOW.
10.    Guarantor acknowledges the accuracy of the facts set forth in the
recitals hereto and further acknowledges that it has, or will, receive
substantial benefit and good and adequate consideration from the accommodations
granted to the Sellers by the Guaranteed Party pursuant to the Agreement.
Guarantor warrants and represents on the date hereof and on each Purchase Date
that:
(a)    it is duly organized, validly existing and in good standing in its
jurisdiction of incorporation;
(b)    it has the authority to carry on its business as presently conducted;
(c)    this Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, (b) concepts of reasonableness and (c) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(d)    it has full power and authority to execute, deliver and perform its
obligations under this Guaranty;
(e)    the execution and delivery of this Guaranty (i) has been authorized by
all requisite corporate action, (ii) does not and will not violate (1) the
Guarantor’s articles of incorporation or bylaws, or (2) any applicable law or
material contractual restriction binding on or affecting the


3



--------------------------------------------------------------------------------




Guarantor, or (iii) does not and will not result in the creation or imposition
of any lien on any asset of the Guarantor; and
(f)    the Guarantor has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by Guarantor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Guarantor, its Subsidiaries
and to the knowledge of Guarantor its directors, officers, employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) Guarantor, any Subsidiary of Guarantor or to the
knowledge of Guarantor any of the directors or officers of Guarantor, (ii) to
the knowledge of Guarantor or such Subsidiary, any director or officer of any
Subsidiary of Guarantor or (iii) to the knowledge of Guarantor, any employee or
agent of Guarantor or any Subsidiary that will act in any capacity in connection
with or benefit from the facility established under the Purchase Documents, is a
Sanctioned Person.
11.    Guarantor covenants and agrees that it will, unless this Guaranty shall
have terminated in accordance with the last sentence of Section 6 hereof:
(a)    comply, and cause each Seller to comply, with all applicable laws, rules,
regulations and orders, except to the extent any non-compliance would not
reasonably be expected to have a Material Adverse Effect;
(b)    furnish to Guaranteed Party:
(i)    as soon as available and in any event within sixty (60) days of the end
of each of the first three (3) fiscal quarters of each fiscal year of Guarantor,
a copy of the quarterly report (x) for such quarter for Guarantor, containing a
consolidated balance sheet and consolidated statements of income and (y) for the
period consisting of the fiscal year then elapsed, for Guarantor, containing
consolidated statements of stockholders’ equity and cash flows; and
(ii)    as soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of Guarantor, a copy of the consolidated
annual audit report for such year for Guarantor, containing financial statements
(including a consolidated balance sheet, consolidated statements of income,
retained earnings and cash flows of Guarantor) for such year, accompanied by an
opinion of Deloitte & Touche or other nationally recognized independent public
accountants. The opinion shall be unqualified (as to going concern, scope of
audit and disagreements over the accounting or other treatment of offsets) and
shall state that such consolidated financial statements present fairly the
consolidated financial position of Guarantor as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
stated therein) and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards.
In lieu of furnishing to the Guaranteed Party paper copies of the documents
required to be delivered pursuant to clauses (i) and (ii), to the extent such
documents are filed with the Securities and Exchange Commission (or any
successor agency) (the “SEC”), Guarantor shall notify Guaranteed Party when such
documents are so filed and may make such documents available to the Guaranteed


4



--------------------------------------------------------------------------------




Party at its Internet website located at https://www.dxc.technology (or such
other website address set forth in a written notice provided by the Guarantor to
the Guaranteed Party) and through the SEC’s EDGAR system;
(c)    maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as are usually insured by
companies engaged in similar businesses. Notwithstanding the foregoing,
Guarantor may maintain a plan or plans of self-insurance to such extent and
covering such risks as is usual for companies of comparable size engaged in the
same or similar business, which plans shall include, among other things,
adequate reserves for the risks that are self-insured. On request, Guarantor
will advise the Guaranteed Party concerning any such plan or plans for
self-insurance;
(d)    at all times maintain its fundamental business and preserve and keep in
full force and effect its corporate existence and all material rights,
franchises and licenses necessary or desirable in the normal conduct of its
business, in each case as applicable, except a Permitted Transaction and except
if, in the reasonable business judgment of Guarantor, it is in the business
interest of Guarantor or any Seller not to preserve and maintain such rights
(charter and statutory), franchises and licenses, and such failure to preserve
the same would not reasonably be expected to have a Material Adverse Effect. As
used herein, “Permitted Transaction” means, in the case of any consolidation or
merger involving Guarantor, either (i) Guarantor is the surviving entity or (ii)
the Person surviving or resulting from such consolidation or merger shall have
assumed the obligations of Guarantor hereunder in an agreement or instrument
reasonably satisfactory in form and substance to the Guaranteed Party and such
surviving corporation shall have delivered, for the benefit of Guaranteed Party,
such other documents as may reasonably be requested, including, without
limitation, information in respect of “know your customer” and similar
requirements, an incumbency certificate and an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Guaranteed Party, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof; and
(e)    keep in all material respects, proper books of record and account in
accordance with GAAP.
12.        (a)    All payments to be made by the Guarantor under this Guaranty
shall be made free and clear of and without deduction for or on account of all
Taxes, except to the extent required by applicable law.  All Taxes required to
be deducted or withheld from any amounts paid or payable by the Guarantor under
this Guaranty, if any, shall be paid by the Guarantor to the applicable
Governmental Authority within the time allowed under the relevant law.  In
addition, if any Taxes or amounts in respect of Taxes must be deducted from any
amounts payable by the Guarantor under this Guaranty and such Tax is an
Indemnified Tax, the Guarantor shall pay such additional amounts as may be
necessary to ensure that the Guaranteed Party and the Purchasers receive a net
amount equal to the full amount which the Guaranteed Party and the Purchasers
would have received had payment not been made subject to deduction of Tax by the
Guarantor.  Within thirty (30) days of each payment to the relevant Governmental
Authority by the Guarantor under this Section 12(a) of Tax or in respect of
Taxes, the Guarantor shall deliver to the Guaranteed Party and the Purchasers if
the same is available an original receipt, certified copy or other appropriate
evidence issued by the Governmental Authority to whom the payment was made that
the Tax has been duly remitted


5



--------------------------------------------------------------------------------




to the appropriate authority.  If the Guaranteed Party or any Purchaser
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been paid additional amounts pursuant
to this Section 12(a), such Person shall pay to the Guarantor an amount equal to
such refund (but only to the extent of additional amounts made under this
Section 12(a) with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Person and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that nothing contained in this Guaranty shall
interfere with the right of the Guaranteed Party and each Purchaser to arrange
its Tax affairs in whatever manner it thinks fit and, in particular, none of the
Guaranteed Party or any Purchaser shall be under any obligation to claim credit,
relief, remission, repayment or other benefit from or against its corporate
profits or similar Tax liability in respect of the amount of any deduction in
priority to any other claims, reliefs, credits or deductions available to it,
nor shall the Guarantor be entitled to make any enquiries of the Guaranteed
Party or any Purchaser in relation to such Person’s Tax affairs.  The Guaranteed
Party and each Purchaser shall (if and to the extent that it is entitled to do
so under applicable law) submit in duplicate to the Guarantor prior to the date
of the first payment by the Guarantor to the Guaranteed Party or such Purchaser,
as applicable, duly completed and signed copies appropriate Internal Revenue
Service forms claiming complete or partial exemption from withholding on all
amounts (to which such withholding would otherwise apply) to be received by the
Guaranteed Party or such Purchaser, as applicable, including fees, from the
Guarantor pursuant to this Guaranty.  In addition and from time to time the
Guaranteed Party and each Purchaser shall (if and to the extent that it is
entitled to do so under applicable law) submit to the Guarantor such additional
duly completed and signed copies of one or the other of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxation authorities) and any additional information as may be required
under then current United States law, regulations or any income tax treaty to
which the United States is a party to claim the inapplicability of, or exemption
or partial exemption from, United States withholding (including backup
withholding) taxes on payments in respect of all amounts (to which such
withholding would otherwise apply) to be received by the Guaranteed Party or
such Purchaser including fees, from the Guarantor pursuant to this Guaranty. 
The Guaranteed Party and each Purchaser agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Guarantor in writing of its legal inability to do so.
(b)    All stamp, documentary, registration or other like duties or Taxes
(excluding Excluded Taxes and any Taxes that are the subject of Section 12(a)),
including Taxes and any penalties, additions, fines, surcharges or interest
relating thereto, or any notarial fees which are imposed or chargeable on or in
connection with this Guaranty or any other document executed pursuant hereto
shall be paid by the Guarantor, it being understood and agreed that the
Guaranteed Party and each Purchaser shall be entitled but not obligated to pay
any such duties or Taxes (whether or not they are its primary responsibility),
and the Guarantor shall on demand indemnify the Guaranteed Party or such
Purchaser, as applicable, against those duties or Taxes and against any
reasonable costs and expenses so incurred by it in discharging them.  Without
prejudice to the survival of any other provision hereof, the terms of this
Section 12(b) shall survive the termination of this Guaranty and payment of all
other amounts payable hereunder.


6



--------------------------------------------------------------------------------




13.    The Guaranteed Party hereby notifies the Guarantor that pursuant to the
requirements of the USA PATRIOT Improvement and Reauthorization Act, Title III
of Pub. L. 109-177 (signed into law March 9, 2009), as amended from time to time
(the “PATRIOT Act”), it and each Purchaser is required to obtain, verify and
record information that identifies the Guarantor, which information includes the
name and address of the Guarantor and other information that will allow it and
such Purchaser to identify the Guarantor in accordance with the PATRIOT Act.
14.    Except as otherwise provided in this Guaranty (including, without
limitation, in Section 4), Guarantor shall be under no greater obligation or
greater liability under this Guaranty in relation to any Guaranteed Obligation
than Guarantor would have been under any Purchase Document if Guarantor had been
named as a Seller thereunder and any defenses available to any Seller in respect
of its obligations under any Purchase Document or otherwise shall be available
to Guarantor and Guaranteed Party may not recover under any Purchase Document,
this Guaranty or otherwise for the same loss more than once.
15.    The provisions set out in Section 14.19 (Confidentiality) of the
Agreement shall be expressly and specifically incorporated into this Guaranty,
as though they were set out in full in this Guaranty. In the event of any
conflict between the provisions of this Guaranty and Section 14.19
(Confidentiality) of the Agreement, the provisions of this Guaranty shall
prevail.
16.    Capitalized terms used herein but not defined shall have the meanings
assigned to such terms in the Agreement.
[Signature pages follow.]


7



--------------------------------------------------------------------------------








A copy of this Guaranty shall be effective as an original as provided in the
Agreement. This Guaranty is dated effective as of the date first written above.
DXC TECHNOLOGY COMPANY


By /s/ William L. Deckelman, Jr.     
Name: William L. Deckelman, Jr.
Title: Executive Vice President, General Counsel and Secretary


By /s/ Paul Saleh     
Name: Paul Saleh
Title: Executive Vice President and Chief Financial Officer


NOTICE ADDRESS:
DXC TECHNOLOGY COMPANY
1775 Tysons Boulevard
Tysons, VA 22102
USA
Attention: Executive Vice President, General Counsel and Secretary




[Guaranty]